
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3


October 19, 2004

HAND DELIVERED
PERSONAL AND CONFIDENTIAL

Mr. John J. Schickling
12 Laurel Hollow
Boxford, MA 01921

Dear John:

        This letter summarizes the terms of your termination from employment
with Phase Forward Incorporated ("Phase Forward" or the "Company") (hereinafter
the "Agreement").

        1.    Status:    The Company accepts your resignation as an officer of
the Company and any of its subsidiaries, including your position as Senior Vice
President and Chief Financial Officer of the Company. You and the Company have
agreed that the resignation will take place pursuant to the terms of this
provision. Effective November 10, 2004, you will be relieved of all duties as
Senior Vice President and Chief Financial Officer and you will formally submit
your resignation as an officer of the Company. Until that time you shall
continue to be responsible for all of your current duties as Senior Vice
President and Chief Financial Officer, including for purposes of the Company's
Quarterly Report on Form 10-Q for the period ended September 30, 2004, and all
evaluations and certifications related thereto. Between November 10, 2004 and
December 31, 2004, you will remain employed by the Company for the purpose of
assisting in the transition of the Chief Financial Officer's responsibilities to
your successor (the "Transition Period"). Your employment with the Company will
be terminated effective December 31, 2004 (the "Termination Date"). The Company
reserves the right to immediately terminate your employment if you do not
perform in a satisfactory and cooperative manner during the Transition Period.

        (a)    Salary and Benefits.    As of the Termination Date, your salary
and benefits will cease, and any entitlement you have or might have under any
and all Company-provided benefit plans, programs and practices will terminate,
except as required by federal or state law, or as otherwise described herein.
You will receive payment for all days of your accrued, but unused, vacation and
your salary earned through the Termination Date, as well as reimbursement in
accordance with Company policy for legitimate and reasonable business expenses
for which you provide satisfactory documentation.

        (b)    Other Agreements.    For avoidance of doubt, the Termination Date
shall be the date of the cessation of your employment with the Company for all
purposes under each of the following agreements between you and the Company: the
Nondisclosure, Nonsolicitation, and Noncompetition Agreement, dated January 10,
2001 (the "Nondisclosure, Nonsolicitation, and Noncompetition Agreement"); the
Incentive Stock Option Grant Agreement for the January 11, 2001 grant of 68,333
incentive stock (the "Option Agreement"); the Stock Option Grant Certificate for
the September 11, 2001 grant of 51,200 options; the Stock Restriction Agreement,
dated November 2, 2001; the Stock Restriction Agreement, dated November 27, 2001
(together with the November 2, 2001 Stock Restriction Agreement, the "Stock
Restriction Agreements"); and the Stock Option Grant Certificate for the
March 2, 2004 grant of 35,000 options, including the addendum thereto of the
same date (together with the Option Agreement and the Stock Option Grant
Certificates referred to above, the "Option Agreements").

        2.    Consideration:    In consideration for: (i) your execution of this
Agreement; and (ii) your compliance with Sections 5 through 9 below, the Company
will provide you with the following consideration, which you are not otherwise
entitled to receive and which the Company will provide you

--------------------------------------------------------------------------------




solely in consideration for your execution and performance of this Agreement
after the expiration of the seven (7) day revocation period set forth in
Section 11 below:

        (a)    Transition Period Salary and Benefits.    Notwithstanding the
reduction in your responsibilities, you will be eligible to continue to receive
your current base salary and to participate in all employee benefit programs
during the Transition Period, including health insurance, vacation accrual and
stock option plans, pursuant to the terms of any such plans. However, as of
November 10, 2004, you will no longer be eligible to participate in, or receive,
any bonuses or monetary compensation other than your base salary.

        (b)    Severance Pay.    Subject to subparagraph (h) below, the Company
will pay you severance pay equal to four (4) months of your current base salary
(for a total of Sixty-Three Thousand Three Hundred and Thirty-three Dollars
($63,333), less applicable taxes) in twice-monthly installments over a four
month period in accordance with the Company's normal payroll practices. The
first installment of severance pay will be paid to you on the first regularly
scheduled payday following the Termination Date.

        (c)    Bonus.    You became ineligible to receive an annual bonus upon
submission of your resignation. Subject to subparagraph (h) below, the Company
will nonetheless make an annual bonus payment to you of Fifty-Two Thousand Two
Hundred and Fifty Dollars ($52,250), less applicable taxes, to be paid in eight
equal installments in conjunction with the severance payments.

        (d)    Acceleration of Stock Options.    Subject to subparagraph
(h) below, effective upon the Termination Date, all options previously granted
to you which are then unvested will be accelerated and will become immediately
vested and exercisable. In accordance with the terms of the Amended and Restated
Phase Forward 1997 Stock Option Plan, you will have ninety (90) days from the
Termination Date to exercise any unexercised options.

        (e)    Non-Exercise of the Company's Right to Repurchase
Stock.    Subject to subparagraph (h) below, if you sign and return this
Agreement to the Company, and do not exercise your right to revoke the Agreement
under Section 11 below, the Company will waive its right to exercise the option
to purchase shares under Section 3 of the Stock Restriction Agreements (the
"Repurchase Right"). For avoidance of doubt, if you do not sign and return this
Agreement to the Company within the 21-day review period, or if you revoke this
Agreement in accordance with Section 11 below, the Company reserves its right to
exercise the Repurchase Right.

        (f)    COBRA.    Subject to subparagraph (h) below, if you elect to
continue health coverage under Phase Forward's health plan in accordance with
the continuation requirements of COBRA, Phase Forward will pay for the cost of
said coverage until April 30, 2005. Alternatively, if you do not elect COBRA
coverage as provided above, Phase Forward will pay you $88 per month for four
(4) months after December 31, 2004 toward medical insurance coverage of your
choosing. Thereafter, you are entitled to elect health coverage under Phase
Forward's health plan in accordance with the continuation requirements of COBRA,
at your own expense, subject to compliance with applicable notice requirements
and provided all eligibility requirements are met.

        (g)    Taxes.    The payments and benefits provided to you under this
Section are subject to applicable federal, state and/or local withholding,
payroll and other taxes.

        (h)    Non-Entitlement.    The Company's obligation to provide the
benefits under subparagraphs (b), (c), (d), (e) and (f) are subject to, and
conditioned upon, your execution on (but not before) December 31, 2004 of a full
release of claims satisfactory to the Company in the form attached hereto as
Attachment A releasing it and its employees and agents from any claims arising
from or related to your employment or severance from employment with the
Company, including any claims arising from this Agreement. This release is
separate from and in addition to the release of claims set forth in Sections 3
and 4 below.

--------------------------------------------------------------------------------




        3.    Release:    

        (a)   In exchange for the consideration described in Section 2, and
other good and valuable consideration, the receipt of which is hereby
acknowledged, you and your representatives, agents, estate, heirs, successors
and assigns, absolutely and unconditionally hereby release, remise, discharge,
indemnify and hold harmless the Company Releasees (defined as Phase Forward, its
predecessors, successors, parents, subsidiaries, divisions, affiliates, assigns,
and its and their current and former shareholders, directors, officers,
employees, attorneys and/or agents, both individually and in their official
capacities), from any and all actions or causes of action, suits, claims,
complaints, liabilities, agreements, promises, contracts, torts, debts, damages,
controversies, judgments, rights and demands, whether existing or contingent,
known or unknown, including, without limitation, all claims that arise out of
your employment with and/or termination from the Company. This release is
intended by you to be all encompassing and to act as a full and total release of
any claims you have, may have or have had against the Company Releasees,
including, but not limited to, any federal or state law or regulation dealing
with either employment, employment discrimination and/or employment benefits
such as those laws or regulations concerning discrimination on the basis of
race, color, creed, religion, age, sex, sex harassment, sexual orientation,
national origin, ancestry, handicap or disability, veteran status or any
military service or application for military service; any contract, whether oral
or written, express or implied; any tort; or any common law claim.
Notwithstanding the foregoing, the October 27, 2003 Indemnification Agreement
(the "Indemnification Agreement") between the Company and you shall remain in
full force and effect.

        (b)    Accord and Satisfaction:    The amounts set forth above in
Sections 1 and 2 shall be complete and unconditional payment, settlement, accord
and/or satisfaction with respect to all obligations and liabilities of the
Company Releasees, including, without limitation, all claims for wages, salary,
vacation pay, draws, incentive pay, bonuses, stock and stock options,
commissions, severance pay, all other forms of compensation or benefits,
attorney's fees, or other costs or sums.

        4.    Waiver of Rights and Claims Under the Age Discrimination and
Employment Act of 1967:    Since you are 40 years of age or older, you have been
informed and agree that you:

        (a)   have or may have specific rights and/or claims under the Age
Discrimination in Employment Act of 1967 (the "ADEA");

        (b)   are, in consideration for the payments and benefits described in
Section 2, which you are not otherwise entitled to receive, specifically and
voluntarily waiving such rights and/or claims you might have against the Company
Releasees under the ADEA to the extent such rights and/or claims arose prior to
or on the date this Agreement was executed;

        (c)   understand that rights or claims under the ADEA which may arise
after the date this Agreement is executed are not waived by you;

        (d)   were advised when presented by the Company with the original draft
of this Agreement that you had at least twenty-one (21) days within which to
consider this Agreement, and you acknowledge that you have not been subject to
any undue or improper influence interfering with the exercise of your free will
in executing this Agreement;

        (e)   have been advised in writing to consider the terms of this
Agreement carefully and consult with or seek advice from an attorney of your
choice or any other person of your choosing prior to executing this Agreement;
and

        (f)    the 21-day review period will not be extended by any revisions
which might be made to this Agreement.

        5.    Company Files, Documents and Other Property:    No later than the
Termination Date, you will return to Phase Forward all Company property and
materials. You agree that in the event that you discover any Company property
and materials in your possession after the Termination Date, you will
immediately return such materials to the Company.

--------------------------------------------------------------------------------




        6.    Future Conduct:    

        (a)    Confidentiality:    Except as required pursuant to legal process
and unless publicly disclosed by the Company pursuant to regulatory
requirements, you will not discuss or otherwise reveal any of the terms of this
Agreement with anyone except your immediate family and accountants or attorneys
when such disclosure is necessary for the accountants and attorneys to render
professional services. Prior to any such disclosure that you may make, you shall
secure from your attorney or accountant their agreement to maintain the
confidentiality of such matters.

        (b)    Non-Disparagement:    You agree not to make disparaging, critical
or otherwise detrimental comments to any person or entity concerning the
Company, its officers, directors or employees; the products, services or
programs provided or to be provided by the Company; the business affairs or the
financial condition of the Company; or the circumstances surrounding your
employment and/or separation of employment from the Company. Phase Forward
agrees to take reasonable actions necessary to ensure that its executive
officers do not knowingly make comments that they have reason to believe would
have a significant adverse impact on your reputation or goodwill.

        (c)    Ability to Seek Remedies:    Nothing in this Agreement shall bar
or prohibit you from contacting, seeking assistance from or participating in any
proceeding before any federal or state administrative agency to the extent
permitted by applicable federal, state and/or local law. However,
notwithstanding this provision, you will be prohibited to the fullest extent
authorized by law from obtaining monetary damages in any agency proceeding
relating to the Company Releasees in which you do so participate.

        (d)   The Company will not oppose any application you may file for
unemployment insurance benefits.

        7.    Confidential Information/Noncompetition/Non-Solicitation:    You
acknowledge your confidentiality, noncompetition and nonsolicitation obligations
set forth in the Nondisclosure, Nonsolicitation, and Noncompetition Agreement,
which obligations survive the termination of your employment. A copy of your
Nondisclosure, Nonsolicitation, and Noncompetition Agreement is being provided
to you herewith.

        8.    Breach of Agreements:    You acknowledge and agree that if the
Board of Directors determines, in good faith and in its reasonable discretion,
that you have breached this Agreement or any of your post-employment obligations
under the Nondisclosure, Nonsolicitation, and Noncompetition Agreement, the
Company may immediately cease payment of all severance and/or benefits and will
no longer be subject to the obligations described in Section 2 of this
Agreement. This Agreement in all other respects, including, but not limited to,
the Release provisions set forth in Sections 3 and 4, shall remain in full force
and effect. This cessation of severance and/or benefits or termination of
obligations shall be in addition to, and not as an alternative to, any other
remedies in law or in equity available to the Company, including the right to
seek specific performance or an injunction.

        9.    Further Assurances:    You further agree to cooperate fully, at
the request of the Company, to promptly sign, execute, make and do all such
deeds, acts and things as the Company may reasonably request, which may be
necessary or appropriate to effectuate the termination of your employment and
affiliation with the Company, its subsidiaries and affiliates. You also agree to
make yourself available and to cooperate fully with the Company and its counsel
at any time after the termination of your employment with respect to any actual
or threatened litigation involving Phase Forward.

        10.    Representations and Governing Law:    

        (a)   This Agreement sets forth the complete and sole agreement between
the parties and supersedes any and all other agreements or understandings,
whether oral or written, with respect to your employment and termination
thereof, including, without limitation, (i) the letter dated January 2, 2001
from the Company and addressed to you, which letter shall have no force or
effect, and (ii) the Executive Agreement signed by you April 10, 2004, which
agreement shall have no force or effect. Notwithstanding the foregoing, the
Nondisclosure, Nonsolicitation, and Noncompetition Agreement; the

--------------------------------------------------------------------------------




Stock Restriction Agreements; the Option Agreements; and the Indemnification
Agreement shall remain in full force and effect according to their terms. This
Agreement may not be changed, amended, modified, altered or rescinded except
upon the express written consent of both the Company and you.

        (b)   If any provision of this Agreement, or part thereof, is held
invalid, void or voidable as against public policy or otherwise, the invalidity
shall not affect other provisions, or parts thereof, which may be given effect
without the invalid provision or part. To this extent, the provisions, and parts
thereof, of this Agreement are declared to be severable. Any waiver of any
provision of this Agreement shall not constitute a waiver of any other provision
of this Agreement unless expressly so indicated otherwise.

        (c)   This Agreement shall be made and entered into in the Commonwealth
of Massachusetts. This Agreement and any claims arising out of this Agreement
(or any other claims arising out of the relationship between the parties) shall
be governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts and shall in all respects be interpreted, enforced and governed
under the internal and domestic laws of such state, without giving effect to the
principles of conflicts of laws of such state.

        (d)   You may not assign any of your rights or delegate any of your
duties under this Agreement. The rights and obligations of the Company shall
inure to the benefit of the Company's successors and assigns.

        11.    Effective Date:    After signing this Agreement, you may revoke
it for a period of seven (7) days following said execution by providing written
notice of your revocation to D. Ari Buchler, Esq., General Counsel, by hand
delivery, facsimile (781-902-4391) or mail to be received by the Company within
the seven day period. The Agreement shall not become effective or enforceable
until this revocation period has expired (the "Effective Date").

Remainder of page intentionally left blank

--------------------------------------------------------------------------------



        If this Agreement correctly states the understanding that has been
reached, please indicate your acceptance by signing both copies of this letter
and returning one of them to the General Counsel of the Company.

  PHASE FORWARD INCORPORATED
 
/s/  ROBERT K. WEILER      

--------------------------------------------------------------------------------

YOU REPRESENT THAT YOU HAVE READ THE FOREGOING AGREEMENT, THAT YOU FULLY
UNDERSTAND THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT YOU ARE
VOLUNTARILY EXECUTING THE SAME. IN ENTERING INTO THIS AGREEMENT, YOU DO NOT RELY
ON ANY REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE COMPANY OR ITS
ATTORNEYS WITH THE EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS DOCUMENT.

        Executed as a sealed instrument this 21st day of October, 2004.

/s/  JOHN J. SCHICKLING      

--------------------------------------------------------------------------------

John J. Schickling
   

--------------------------------------------------------------------------------



IF YOU DO NOT WISH TO USE THE 21-DAY PERIOD,
PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT

        I, John J. Schickling, acknowledge that I was informed and understand
that I have at least twenty-one (21) days within which to consider the attached
separation letter agreement and release, have been advised of my right to
consult with an attorney regarding such agreement and have considered carefully
every provision of the agreement, and that after having engaged in those
actions, I prefer to and have requested that I enter into the agreement prior to
the expiration of the 21-day period.

Dated:   October 21, 2004

--------------------------------------------------------------------------------

  /s/  JOHN J. SCHICKLING      

--------------------------------------------------------------------------------

John J. Schickling
Dated:
 
 
 
     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

        Witness

--------------------------------------------------------------------------------



Attachment A

RELEASE

        WHEREAS, Phase Forward Incorporated (the "Company") and John J.
Schickling entered into a separation agreement and release on October 19, 2004
(the "Separation Agreement");

        WHEREAS, the Company's obligation to pay Schickling the severance
payments and benefits set forth in the Separation Agreement is conditioned upon
Schickling's execution of this Release;

        WHEREAS, Schickling wishes to comply with his obligations under the
Separation Agreement and to receive payment of the severance payments and
benefits; and

        NOW, THEREFORE, in consideration of the mutual promises and obligations
contained herein, the Company and Schickling agree as follows:

        1.    Termination Date:    Pursuant to Section 1 of the Separation
Agreement, Schickling's employment with the Company will terminate effective
December 31, 2004 (the "Termination Date"). On the Termination Date, the Company
shall pay Schickling his (i) base salary payments to the extent earned but
unpaid as of the Termination Date, (ii) accrued but unused vacation up to and
through the Termination Date, and (iii) previously unreimbursed businesses
expenses reasonably incurred by Schickling up to and through the Termination
Date, subject to his compliance with the Company's expense reimbursement policy.
The Termination Date shall be the date of the "qualifying event" under the
Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA"), and the
Company will present Schickling with COBRA information under separate cover.

        2.    Severance Payments and Benefits:    Pursuant to the Separation
Agreement, the Company will pay the severance payments and related benefits
following the Termination Date subject to Schickling's execution of this Release
and subject to the other terms and conditions set forth in the Separation
Agreement.

        3.    Release:    In exchange for the severance payments and benefits
described in Section 2 of the Separation Agreement, which are expressly
conditioned upon Schickling's execution of this Release, and other good and
valuable consideration, the sufficiency of which is hereby acknowledged,
Schickling and his representatives, agents, estate, heirs, successors and
assigns, absolutely and unconditionally hereby release, remise, discharge,
indemnify and hold harmless the Company Releasees (defined to include the
Company and/or any of its parents, subsidiaries or affiliates, predecessors,
successors or assigns, and its and their respective current and/or former
partners, directors, shareholders/stockholders, officers, employees, attorneys
and/or agents, all both individually and in their official capacities), from any
and all actions or causes of action, suits, claims, complaints, contracts,
liabilities, agreements, promises, contracts, torts, debts, damages,
controversies, judgments, rights and demands, whether existing or contingent,
known or unknown, suspected or unsuspected, including, without limitation, all
claims which arise out of Schickling's employment with, change in employment
status with, and/or separation of employment from, the Company. This release is
intended by Schickling to be all encompassing and to act as a full and total
release of any claims, whether specifically enumerated herein or not, that
Schickling may have or have had against the Company Releasees arising from
conduct occurring up to and through the date of execution of this Release,
including, but not limited to, any claims arising from any federal, state or
local law, regulation or constitution dealing with either employment, employment
benefits or employment discrimination such as those laws or regulations
concerning discrimination on the basis of race, color, creed, religion, age,
sex, sex harassment, sexual orientation, national origin, ancestry, genetic
carrier status, handicap or disability, veteran status, any military service or
application for military service, or any other category protected under federal
or state law; any contract, whether oral or written, express or implied; any
tort; any claim for equity or other benefits; or any other statutory and/or
common law claim.

        4.    Accord and Satisfaction:    Schickling's receipt of (i) the
payments described in Section 1 of this Release and (ii) the severance payments
and benefits described in Section 2 of this Release shall be complete and
unconditional payment, settlement, accord and/or satisfaction with respect to
all

--------------------------------------------------------------------------------




obligations and liabilities of the Company Releasees to Schickling, including,
without limitation, all claims for back wages, salary, vacation pay, draws,
incentive pay, bonuses, stock and stock options, commissions, severance pay,
reimbursement of expenses, relocation costs, any and all other forms of
compensation or benefits, attorney's fees, or other costs or sums.

        5.    Waiver of Rights and Claims Under the Age Discrimination and
Employment Act of 1967:    Since Schickling is 40 years of age or older, he has
been informed and agrees that he:

        (a)   has or may have specific rights and/or claims under the Age
Discrimination in Employment Act of 1967 (the "ADEA");

        (b)   is, in consideration for the payments and benefits described in
Section 2, which Schickling is not otherwise entitled to receive, specifically
and voluntarily waiving such rights and/or claims he might have against the
Company Releasees under the ADEA to the extent such rights and/or claims arose
prior to or on the date this Agreement was executed;

        (c)   understand that rights or claims under the ADEA which may arise
after the date this Agreement is executed are not waived by him;

        (d)   were advised when presented by the Company with the original draft
of this Agreement that he had at least twenty-one (21) days within which to
consider this Agreement, and he acknowledges that he has not been subject to any
undue or improper influence interfering with the exercise of his free will in
executing this Agreement;

        (e)   has been advised in writing to consider the terms of this
Agreement carefully and consult with or seek advice from an attorney of his
choice or any other person of his choosing prior to executing this Agreement;
and

        (f)    the 21-day review period will not be extended by any revisions
which might be made to this Agreement.

        6.    Representations and Governing Law:    

        (a)   This Release and the Separation Agreement set forth the complete
and sole agreement between the parties and supersedes any and all other
agreements or understandings, whether oral or written, except the Nondisclosure,
Nonsolicitation and Noncompetition Agreement dated January 10, 2001 (referenced
in Section 7 of the Separation Agreement), any stock option or stock restriction
agreement(s) that Schickling has with the Company and the October 27, 2003
Indemnification Agreement between Schickling and the Company, each of which
shall remain in full force and effect in accordance with their respective terms.

        (b)   If any provision of this Agreement, or part thereof, is held
invalid, void or voidable as against public policy or otherwise, the invalidity
shall not affect other provisions, or parts thereof, which may be given effect
without the invalid provision or part. To this extent, the provisions and parts
thereof of this Agreement are declared to be severable. Any waiver of any
provision of this Agreement shall not constitute a waiver of any other provision
of this Agreement unless expressly so indicated otherwise. The language of all
parts of this Agreement shall in all cases be construed according to its fair
meaning and not strictly for or against either of the parties.

        (c)   This Agreement and any claims arising out of this Agreement (or
any other claims arising out of the relationship between the parties) shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts and shall in all respects be interpreted, enforced and governed
under the internal and domestic laws of Massachusetts, without giving effect to
the principles of conflicts of laws of such state. Any claims or legal actions
by one party against the other shall be commenced and maintained in state or
federal court located in Massachusetts, and Schickling hereby submits to the
jurisdiction and venue of any such court.

        (d)   Schickling may not assign any of his rights or delegate any of his
duties under this Agreement. The rights and obligations of the Company shall
inure to the benefit of the Company's successors and assigns.

Remainder of page intentionally left blank

--------------------------------------------------------------------------------



        7.    Effective Date:    After signing this Agreement, Schickling may
revoke it for a period of seven (7) days following said execution by providing
written notice of his revocation to D. Ari Buchler, Esq., General Counsel, by
hand delivery, facsimile (781-902-4391) or mail to be received by the Company
within the seven day period. The Agreement shall not become effective or
enforceable until this revocation period has expired (the "Effective Date").

        IN WITNESS WHEREOF, the Company and Schickling hereby execute this
Release.

THE PARTIES REPRESENT THAT THEY HAVE READ THE FOREGOING AGREEMENT, THAT THEY
FULLY UNDERSTAND THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT THEY AM
KNOWINGLY AND VOLUNTARILY EXECUTING THE SAME. IN ENTERING INTO THIS AGREEMENT,
THE PARTIES DO NOT RELY ON ANY REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE
OTHER WITH THE EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS DOCUMENT.

--------------------------------------------------------------------------------

John J. Schickling  

--------------------------------------------------------------------------------

Phase Forward Incorporated      

--------------------------------------------------------------------------------

Date  

--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3

